  Case 15-33954      Doc 65    Filed 10/31/19 Entered 10/31/19 12:17:04              Desc Main
                                  Document Page 1 of 1
                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                      Eastern Division

In Re:                                       )               BK No.:     15-33954
STACIE GARY,                                 )
                                             )               Chapter: 13
                                             )
                                                             Honorable Donald R. Cassling
                                             )
                                             )
               Debtor(s)                     )

                            ORDER MODIFYING AUTOMATIC STAY

       This cause coming on to be heard on the motion of TOYOTA MOTOR CREDIT
CORPORATION SERVICER FOR TOYOTA LEASE TRUST, its successors and/or assigns, to
modify the restraining provisions of §362 of the Bankruptcy Code, and due notice having been given,
and the Court being otherwise advised in the premises;

      IT IS HEREBY ORDERED that the restraining provisions of §362 of the Bankruptcy Code are
hereby modified to permit TOYOTA MOTOR CREDIT CORPORATION SERVICER FOR TOYOTA
LEASE TRUST, its successors and/or assigns, to take possession of and sell a certain 2017 Toyota
Venza motor vehicle, V.I.N. 4T3BA3BBXEU058710, as provided by Illinois law and statute;

       IT IS FURTHER ORDERED that the 14-day stay as provided for in Bankruptcy Rule 4001(a)(3)
shall not apply to this Order, and the Order shall be in full force and effect upon entry of this Order.




                                                         Enter:


                                                                  Honorable Donald R. Cassling
Dated: October 31, 2019                                           United States Bankruptcy Judge

 Prepared by:
 TERRI M. LONG
 2056 Ridge Road
 Homewood, Illinois 60430
 Phone: (708) 922-3301
 Fax : (708) 922-3302
 Atty. for TOYOTA MOTOR CREDIT CORPORATION
 SERVICER FOR TOYOTA LEASE TRUST, its Successors
 and/or Assigns
